ORDER
On application of the appellant Jardine Mining Company this Court on February 28, 1946, made an order granting sixty days' additional time in which to serve and file its transcript on appeal herein, and it appearing that such time has long since expired and that no further extension has been applied for or granted and that no transcript or other record has been filed,
It Is Ordered that the appeal be and it is dismissed.
Done this 3rd day of December, 1948.
                                   HUGH ADAIR, Chief Justice. I.W. CHOATE, ALBERT H. ANGSTMAN, LEE METCALF,
Associate Justices.